Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This is a Final Action responsive to the amendment filed 8/2/21.
Claims 1-32 are pending in the application. 

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 12/744,447 on 05/24/10.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,358,020 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Allowable Subject Matter
Claims 1-5, and 26-32 are allowed.
Claims 14-16 and 24 are object to.
The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach individually or in combination following limitations of claim 1 for the reasons that applicant stated in the remarks filed on 8/2/2021:
	“wherein the first storing unit (14) is arranged below the second storing unit (16) and each of the storing units (14, 16) comprises a guiding track (18, 20) on which the plurality of weights (12) can be placed for storage and along which weights (12) can be moved, wherein each of said guiding tracks(18, 20) comprises a first portion (22, 26) and a second portion, (24, 28) wherein the second portion (24, 28) is arranged below the first portion; (22, 26).”
	Claims 26 also claim a set of similar limitations to that of claim 1.  
	Claims 2-5, which are dependent on claims 1; claims 27-32, which are dependent on claim 26, are allowed for the same rationale as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Dependent claims 14 and 24 recite similar limitation, therefore they would be allowed if written in the independent forms. 
Claims 15-16 are also objected to because they are dependent on claim 14.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 6-13, 17-23, and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Powell US Patent 6,990,906.
  #
14/461,239
Powell US Patent 6,990,906 in view of 
6
A method comprising the following steps:
 Powell Col. 7, lines 5-25;

Providing a plurality of weight
Powell Col. 7, lines 5-25: fig. 3A-B, items 60 and 72; 

Providing a first and a second storing unit, wherein the first storing unit is arranged below the second storing unit;
Powell Col. 7, lines 5-25; col. 6, lines 45-55;

Using an electric motor to lift at least weight from the lower storing unit to the upper storing unit during a first period, 

Powell Col.7, lines 25-35;
Powell Col. 10, lines 50-60;


Lowering said at least one weight from the upper storing unit to the lower storing unit during a second period while said at least one weight is coupled to a generator to generate electricity in response to said least one weight being lowered, thereby convert potential energy to electrical energy, 
Wherein the average released power level provided by lowering of any particular one of the at least one weight from the upper storing to the lower storing unit over a lowering period of the second period is controlled by varying the duration of the lowering period relative to a lifting time period over which said any particular one of the at least one weight was lifted from the lower storing unit to the upper storing unit during the first period,




Powell teaches changed in speed or inclination degree of the drop and changed the power generates in the drop. (Fig 12- 13 col. 11, lines 60-col. 13, lines 70; see Powell  col. 11, lines 15-35, col. 13, lines 25-40)

7
The method according to claim 6, wherein the second period is shorter than the first period.
Powell  Col. 1, lines 15-20; col. 3, lines 45-55; col. 8, lines 20-24
Since the storing and dispersing periods are on as needed basis, demand for electric power varies and the rate for storing and dispersing power can be changed, the duration of the storing period will differ from the dispersing period.
8
The method according to claim 6, wherein the second period is longer than the first period.
Powell  Col. 1, lines 15-20; col. 3, lines 45-55; col. 8, lines 20-24
Since the storing and dispersing periods are on as needed basis, demand for electric power varies and the rate for storing and dispersing power can be 

The method according to claim 6, wherein the first period is an off-peak electricity period and the second period is a peak electricity period.
Powell  Col. 1, lines 15-20; col. 3, lines 45-55; col. 8, lines 20-24
Since the storing and dispersing periods are on as needed basis, demand for electric power varies and the rate for storing and dispersing power can be changed, the duration of the storing period will differ from the dispersing period.

As per claim 10, it is rejected under the same rationale as claim 6. See above
As per claim 11, it is rejected under the same rationale as claims 7 and 8.  See above
  #
14/461,239
Powell US Patent 6,990,906 
12
The energy storage system according to claim 10, wherein each of the storing unit comprises a track along which a plurality of the masses offloaded to the storing unit can be stored.
 Powell Col. 22, lines 44-70;
13
The energy storage system according to claim 12, wherein the track of each storing units extends between a first 

17
The energy storing system according to claim 10, wherein the second storing unit comprises a plurality of tracks. 
Powell Col. 22, lines 44-70


Claim 18 is rejected under the same rationale as claim 6. see above.
  #
14/461,239
Powell US Patent 6,990,906 
19
The method according to claim 18, wherein said another period is a peak electricity period.
Powell Col. 7, lines 4, lines 25


As per claims 20 and 21, they are rejected under the same rationale as claims 7 and 8. see above
As per claims 22, and 23, they are rejected under the same rationale as claims 12 and 13 respectively.  see above
As per claim 25, it is rejected under the same rationale as claim 17. see above

Response to Arguments
Applicant's arguments regarding the 102 rejections of claims 6-13, 17-23, and 25 have been considered but they are not persuasive. 
Applicant’s arguments focused on the following:
35 U.S.C. §102(b)
Regarding claims 6-13, 17-23, and 25, Applicant argued that Powell fails to teach “over a lowering period of second period is controlled by varying the duration of the lowering period….” because Powell keeps the speed and the total travel distance constant. 
Examiner disagrees.  Powell teaches “over a lowering period of second period is controlled by varying the duration of the lowering period….,” because Powell teaches electing loading and unloading speed and inclination degree of the object.   (see Powell Fig 12- 13 col. 11, lines 60-col. 13, line 70:  Powell stated “if an asynchronous AC/DC link to the external grid is used, the vehicle speed can be chosen independent of the magnet pitch.” Col. 13, lines 5-10; Table 1 shows various inclination degrees that the track of facility can be set.  Col. 11, lines 15-35) By changing the speed or the inclination degree, Powell varies the duration of the traveling time.
By changing the speed while keeping the distance constant, the time for completing the distance would be change (Time = distance / speed).  
By changing inclination degree of the drop while keeping the height of the system the same, the total travel distance of the object would also change. (Total travel distance = Height/ sin of incline degree)  And by changing the total travel distance and keep the speed constant, the total travel time is reduced. (Time = distance / speed).  
Therefore, Powell teaches control the duration of the release time and power of the release. (see Powell  col. 11, lines 15-35, col. 13, lines 25-40)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PENG . KE
Examiner
Art Unit 3992


/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/William H. Wood/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992